Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Owens, J.), rendered October 30, 1981, convicting him of murder in the second degree (two counts), robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have considered the defendant’s contentions, including those raised in his pro se brief, and find them to be either unpreserved or without merit. Lawrence, J. P., Rubin, Eiber and Kunzeman, JJ., concur.